 In the Matter of LEWIS EUGENE WILSON, DOING BUSINESS AS THEWILSON COMPANYandINDUSTRIAL UNION OF MARINE AND SHIP-BUILDING WORKERS OF AMERICA, LOCAL 9, C. I. O.WILSON COMPANYandLos ANGELES METAL TRADES COUNCIL, A. F. L.Cases Nos. 21-R-P3126 and 21-R-2141, respectively.DecidedNovember 9, 1943Mr. Arthur J. J. Hagel,ofWilmington, Calif., for the Company.Katz, Gallagher d Margolis, by Mr. Ben Margolis,of Los Angeles,Calif., for the C. 1. 0.Mr. Dave Sokol,of Los Angeles, Calif., for the A. F. L.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Industrial Union of Marine and Ship-buildingWorkers of American, Local 9, C. I. 0., herein called theC. I. O., and Los Angeles Metal Trades Council, A. F. L., hereincalled the A. F. L., alleging that questions affecting commerce hadarisen concerning the representation of employees of Lewis EugeneWilson, doing business as The Wilson Company, Wilmington, Cali-fornia, herein called the Company," the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice beforeWilliam B. Esterman, Trial Examiner. Said hearingwas held on October 21, 1943, at Los Angeles, California.The Com-pany, the C. I. 0., and the A. F. L., appeared, participated and wereafforded full opportunity to be heard,to examineand cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerrorand are hereby affirmed.All parties were afforded an oppor-tunity of filing briefs with the Board.' Incorrectlydescribed in the petitionsand other formal papers as The Wilson BoatCo., and corrected by stipulationat thehearing.53 N. L. R. B., No. 93.1523 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLewis Eugene Wilson, an individual doing business as The WilsonCompany, has his principal place of business at Wilmington, Cali-fornia, where he is engaged in the construction of tow boats, aircraftrescue boats and plane personnel boats, which are manufactured anddelivered to the United States Government within the State of Cali-fornia.In addition to its principal yard or plant at Wilmington,California, the Company also operates two other yards within anaverage distance of approximately 5 miles therefrom.The annualpurchases of lumber, metal and other raw materials currently requiredby the Company in connection with its boat building operations, willhave an estimated value of approximately $150,000, of which about. 80percent will originate from points outside the State of California.The estimated annual sales of the Company will have a value of about$300,000.As of October 1, 1943, the Company employed, a -total, ofapproximately 315 employeesH. THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine, and Shipbuilding Workers of America,Local 9, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of theCompany.Los'Angeles Metal Trades Council is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONUpon the presentation of conflicting claims of representation by theseveral unions involved prior to the filing of the present petition, theCompany stated that it would not recognize either union as bargain-'ing representative of its employees until certified by the'Board.A statement of a Field Examiner, introduced in evidence * at thehearing in each of the present cases, indicates that the C. I. O. and the1While it appearsthatthe businessof theCompany is a new operation and has, beenexpanding up to the present time, the record indicatesthat theperiod of expansion isvery nearly at an end and that the present total is within 50 of beingthe Company',full complement of employees. THE WILSONCOMPANY525A. F. L. severally represent a substantial number of employees of theCompany in the unit claimed by each to be appropriate.3We find that a question affecting commerce has arisenconcerningthe representation of the employees of the Company withinthe mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe C. I. 0. urges as the appropriate unit, eithera singleplant pro-duction andmaintenanceunit, confined to the Wilmington yard, orthree separate units, each limited to a single yard of the Company,and excluding therefrom office employees, watchmen, and supervisoryemployees having the authority to hire and discharge, or to recom-mend such action.4The A. F. L. while not disputing the specificcategories sought to be included or excluded, contends that the ap-propriate unit should be coextensive with all operations of the Com-pany and should include all production and maintenance employeesat the three yards above mentioned. The Company's position is iden-tical with that of the A. F. L. with the exception of expediters, whomthe Company would exclude, though both unions would include suchemployees within the appropriate unit.With respect to the extent of the appropriate unit, it appears thatwhile the three yards herein involved are separately supervised andare to some extent autonomous divisions in the Company organiza-tion;-, all three yards complement one another so far as productionprocesses are concerned.At yard No. 2, boat parts are manufacturedand shipped to yard No. 1, where they are assembled into boats, whichboats are thereafter sent to yard No. 3 for completion with outfittings.Aside from the manufacture of life rafts, which operation is carriedon completely at yard,No. 3, none of the various yards is engagedin a manufacturing process which is complete in itself.While each3 The Field Examiner reported that the C. I. O. had submitted 129 designations, datedbetween July and September 1943, with one dated January 1942;that of the 129 cardssubmitted,58 bore the apparently genuine original signatures of persons whose names areon the Company's pay roll of September 21, 1943, containing the names of 190 employeesin the unit claimed appropriate by the C. I. O.The Field Examiner further reported that the A. F. L. had submitted 131 designationsdated between August and September 1943, with one undated;that of the 131 cardssubmitted,79 bore the apparently genuine original signatures of persons whose namesappear on the Company'spay roll of September 21, 1943, containing 248 names ofemployees within the unit claimed appropriate by the A. F. L.4 The C. I. O. claimed in its petition an appropriate unit limited to yard number 1,the permanent main yard of the Company.Subsequently at the bearing, the C. I. O.stated that each of the three yards should constitute a separate unit. It does not appear,however, that the C. I. O. has specifically abandoned its original contention for a singleyard unit5 There is testimony in the record indicating that men are hired and discharged at yardNo. 3 without prior consultation with the over-allmanagement,though the testimony alsoshows, that final approval and administrative clearance takes place at yard No.1,wherethe Company maintains a centralized management for all three yai ds.559015-44-vol. 53-35 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDyard has a separate superintendent with whom grievances are dis-cussed in their initial stages, the Company has an over-all officialin charge of labor relations, and maintains the same labor policiesin all three of its yards, each of which contains employee classifica-tions in common with the other yards.All employees in the threeyards, other than office employees, are paid on an hourly basis andenjoy the same wages, hours, and working conditions.So far as interchange of employees is concerned, it appears,thatwhile there have not been many permanent transfers of employeesbetween yards, such transfers do occur in the interest of promotinggreater harmony between individual employees, their supervisors,and fellow workers. In addition thereto, it appears that there aretemporary transfers, including about 20 employees who formerlyworked at plant No. 1, and are now employed at plant No. 3 in con-nection with outfitting' work, but who, nevertheless, are retained onthe Company pay roll as employees of plant No. 1.Moreover, al-though the record does not indicate that the C. I. O. has representa-tion among the Company's employees beyond the single yard origin-ally claimed as the appropriate unit, the A. F. L. submitted claimsof authorization covering the employees of all 3 yards of the Com-pany.Under the circumstances, we find that a single unit coveringall 3 yards of the Company is appropriate for the purposes of col-lective bargaining.6There remains for consideration the question of including or ex-cluding expediters from the appropriate unit.The record shows thatexpediters are divided into two classes known as internal and externalexpediters, respectively.The duty of internal expediters, who areemployed under the works manager in charge of production, is toassure the delivery of required materials to the job from the storeroomor from various locations in the yard. Internal expediters, who beara substantial resemblance to stock chasers, are distinguishable fromexternal expediters, who are attached to the purchasing departmentand have the duty of telephoning to various vendors to speed thedelivery of materials to the plant.There is nothing in the record toindicate that internal expediters have any supervisory powers.Wefind that internal expediters have substantial interests in commonwith the production employees.On the other hand, we find thatexternal expediters, because of their lack of association with produc-tion employees and their connection with a department not directlyengaged in production, have no substantial interests in common withthe employees within the production unit.We shall, accordingly,SeeMatterof Carl G.Hedblom and Byron G.Hedblom, copartners d/b/a General Shipand Engine Works,49 N. L.R. B. 1290;Matter of Pickett-Broaon Manufacturing Com-pany,51 N. L R. B.14;Matter of Metal Office Furniture Company,51 N L. R. B. 993. THE WILSON COMPANY527include internal expediters and exclude external expediters from theappropriate unit.7'We find that all production and maintenance employees employedby the Company at its three yards, including internal expediters, butexcluding office employees, watchmen, external expediters, and allsupervisory employees having the right to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a''unit appropriate forthe purposes of collective bargaining within the 'meaning of Section 9(b) of the Act.°V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the 'pay-roll period immediately preceding the date of'oui Direction of Elec-tion herein, subject to the limitations 'and,additions'se't forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor, RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lewis EugeneWilson, doing business as The Wilson Company, Wilmington, Cali-fornia, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Twenty-first Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily' laidoff, and including employees in the armed forces of the United Statesemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election,' todetermine whether they desire to. be represented by Industrial Unionof Marine and Shipbuilding Workers of America, Local, 9,, C. I. 0.,or by Los Angeles Metal Trades Council, A. F. L., for the purposesof collective bargaining, or by neither.*SeeMatter of Chemical Construction company,50 N. L.R. B. 223.